Exhibit 10.1
EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (the “Amendment”),
dated December ____, 2010, is entered into by and among MISCOR GROUP, LTD., an
Indiana corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana
corporation (“MIS”), and HK ENGINE COMPONENTS, LLC, an Indiana limited liability
company (“HK” and together with MISCOR and MIS, the “Borrowers” and each a
“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), acting
through its Wells Fargo Business Credit operating division.
RECITALS
     Lender and the Borrowers are parties to a Credit and Security Agreement
dated January 14, 2008, as amended (the “Credit Agreement”).
     The Borrowers have requested that Lender extend the term of the credit
facilities provided under the Credit Agreement, which Lender is willing to do
pursuant to the terms and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
     1. Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Credit
Agreement shall be amended by adding or amending, as the case may be, the
following definitions:
     “HK Sale” means a sale of the membership interests in, or all or
substantially all of, the assets of, HK upon terms acceptable to Lender in its
sole discretion.
     “Maturity Date” means June 30, 2011.
     In addition to the foregoing, the definition of “Eligible Accounts” shall
be amended so that clauses (i) and (xiv) read as follows:
     (i) That portion of Accounts unpaid one hundred twenty (120) days or more
after the invoice date; provided, however, that portion of the aggregate amount
of otherwise Eligible Accounts which are unpaid between ninety one (91) and one
hundred twenty (120) days after the invoice date which exceeds the following
amounts during the following periods shall also be deemed to be ineligible:

          Period   Maximum Amount
December ___, 2010 to January 30, 2011
  $ 275,000  
January 31, 2011 to February 27, 2011
  $ 225,000  
February 28, 2011 to March 30, 2011
  $ 175,000  

 



--------------------------------------------------------------------------------



 



          Period   Maximum Amount
March 31, 2011 to April 29, 2011
  $ 125,000  
April 30, 2011 to May 30, 2011
  $ 50,000  

; provided, further, however, that in any event upon the earlier of consummation
of the HK Sale or May 31, 2011, all Accounts unpaid ninety (90) days or more
after the invoice date shall be deemed ineligible;
     (xiv) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if thirty five percent (35%) or more of the total amount of Accounts
due from such account debtor is ineligible under clauses (i), (ii), or
(xi) above; provided, however, that in any event upon the earlier of
consummation of the HK Sale or January 31, 2011, the foregoing shall
automatically be amended to provide that such Accounts will be ineligible if
twenty five percent (25%) or more of the total amount of Accounts due from such
account debtor is ineligible under clauses (ii) or (xi) or, for purposes of this
clause (xiv) is deemed ineligible under clause (i) assuming all Accounts unpaid
ninety (90) days or more after the invoice date are ineligible; and
     2. Amendment of Section 2.6(a). Section 2.6(a) of the Credit Agreement
shall be amended to provide that notwithstanding anything to the contrary set
forth therein, the Real Estate Note shall be paid in full by no later than
December 31, 2010. In accordance with the terms of the Credit Agreement, Lender
is authorized to make a Revolving Advance on December 31, 2010, for payment in
full of the Real Estate Note to the extent not paid prior to such date.
     3. Amendment of Section 2.18. Section 2.18 of the Credit Agreement shall be
amended to read as follows:
     Section 2.18 Payment of Term Note. The outstanding principal balance of the
Term Note as of December 31, 2010 shall be due and payable as follows:
     (a) On January 1, 2010, a monthly installment of Twenty Thousand Eight
Hundred Thirty Three Dollars ($20,833);
     (b) In equal monthly installments of Fifty Two Thousand Dollars ($52,000)
beginning on February 1, 2011, and on the first day of each month thereafter;
     (c) If Lender at any time obtains an appraisal of the Borrowers’ Equipment
the value of which was used to determine the amount of the Term Advance (the
“subject Equipment”) as permitted under Section 6.9(d) herein, and the appraisal
shows the aggregate outstanding principal balance of the Term Note to exceed one
hundred percent (100%) of the Net Forced Liquidation Value of the subject
Equipment, then the Borrowers, upon demand by Lender, shall in Lender’s
discretion either make additional monthly principal payments in an amount equal
to the amount of such excess divided by twelve (12) months, or immediately
prepay the Term Note in the amount of such excess, in each case together with
any prepayment or contracted funds breakage fee due pursuant to Section 2.8;

-2-



--------------------------------------------------------------------------------



 



     (d) All prepayments of principal with respect to the Term Note shall be
applied to the most remote principal installment or installments then unpaid;
and
     (e) On the earlier of the consummation of the HK Sale or the Termination
Date, the entire unpaid principal balance of the Term Note, and all unpaid
interest accrued thereon, shall in any event be due and payable.
     4. Amendment of Section 6.2. Section 6.2 of the Credit Agreement shall be
amended to read as follows:
     Section 6.2 Financial Covenants.
     (a) Stop Loss. Commencing with the 2011 fiscal year, the Borrowers will not
incur a Net Loss during any fiscal year-to-date period, as determined as of the
end of each fiscal month, in excess of Four Hundred Thousand Dollars ($400,000).
     (b) Capital Expenditures. The Borrowers collectively, will not incur or
contract to incur Capital Expenditures of more than Two Hundred Thousand Dollars
($200,000) during the fiscal year ending December 31, 2011.
     5. Extension and Amendment of Subordinated Debt. The Borrowers have advised
Lender that BDeWees, Inc. and XGen III, Ltd. (the “3D Subordinated Creditors”)
have agreed to extend the terms of their respective notes receivable from MIS
and MISCOR pursuant to the terms of those certain Loan Extension and
Modification Agreements between each of the 3D Subordinated Creditors and MIS
and MISCOR, made as of December 1, 2010 (the “Modification Agreements”). Lender
hereby consents to the terms of the Modification Agreements in the form attached
hereto as Exhibit A (being the Modification Agreement for BDeWees, Inc. with the
Modification Agreement for XGen III, Ltd. to contain the same terms) and the
additional collateral to be provided to the 3D Subordinated Creditors pursuant
to the Modification Agreements, provided the 3D Subordinated Creditors reaffirm
their respective obligations under their Subordination Agreements in favor of
Lender, pursuant to the terms of that certain Amendment and Reaffirmation of
Subordination Agreement in the form attached hereto as Exhibit B (the
“Reaffirmation”).
     6. No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
     7. Accommodation Fees. In consideration of Lender’s agreements herein, the
Borrowers shall pay to Lender a fully earned, non-refundable accommodation fee
in the amount of Twenty Five Thousand Dollars ($25,000) on the date hereof.
Further, commencing April 1, 2011, and on the first day of each month thereafter
so long as any Indebtedness remains outstanding, additional accommodation fees
of Two Thousand Five Hundred Dollars ($2,500) per month shall be due and
payable.
     8. Conditions Precedent. This Amendment shall be effective when Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Lender in its sole
discretion:

-3-



--------------------------------------------------------------------------------



 



     (a) The Acknowledgment and Agreement of Subordinated Creditors set forth at
the end of this Amendment, duly executed by John Martell.
     (b) The Reaffirmation duly executed by each of BDeWees, Inc. and XGen III,
Ltd.
     (c) With respect to each Borrower, a Certificate of the Secretary of the
Borrower certifying as to (i) the resolutions of the board of directors or
manager, as applicable, of the Borrower approving the execution and delivery of
this Amendment, (ii) the fact that the Constituent Documents of the Borrower,
which were certified and delivered to Lender pursuant to the Certificate of
Authority of the Borrower’s secretary issued in connection with the original
execution of the Credit Agreement, continue in full force and effect and have
not been amended or otherwise modified except as set forth in the Certificate to
be delivered, and (iii) certifying that the officers and agents of the Borrower
who have been previously certified to Lender as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.
     (d) Such other matters as Lender may require.
     9. Representations and Warranties. Each Borrower (as to such Borrower)
hereby represents and warrants to Lender as follows:
     (a) The Borrower has all requisite power and authority to execute this
Amendment, and this Amendment, and has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower, enforceable in accordance with its terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the Constituent Documents of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.
     (c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
     10. References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the

-4-



--------------------------------------------------------------------------------



 



Security Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended hereby.
     11. No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any Security Document or other
document held by Lender, whether or not known to Lender and whether or not
existing on the date of this Amendment.
     12. Release. Each Borrower hereby absolutely and unconditionally releases
and forever discharges Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which such Borrower had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
     13. Fees, Costs and Expenses. Each Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Lender on demand for all costs
and expenses incurred by Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrowers specifically
agree to pay all reasonable fees and disbursements of counsel to Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.
     14. Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
Signatures appear on following page.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                      MISCOR GROUP, LTD.       WELLS FARGO BANK, NATIONAL
ASSOCIATION    
 
                   
By:
          By:        
 
                   
 
  Michael P. Moore, Chief Executive Officer           Daniel J. Manella, Vice
President    
 
                    MAGNETECH INDUSTRIAL SERVICES, INC.                
 
                   
By:
                   
 
                   
 
  Michael P. Moore, Chief Executive Officer                
 
                    HK ENGINE COMPONENTS, LLC                
 
                   
By:
                   
 
                   
 
  Michael P. Moore, Chief Executive Officer                

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR
     The undersigned, a subordinated creditor of MISCOR GROUP, LTD., an Indiana
corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana
corporation (“MIS”), and HK ENGINE COMPONENTS, LLC, an Indiana limited liability
company (“HK” and together with MISCOR and MIS, the “Borrowers” and each a
“Borrower”) to WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its Wells Fargo Business Credit operating division pursuant to a
Subordination Agreement dated as of January 14, 2008 (the “Subordination
Agreement”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms and execution thereof; and (iii) reaffirms his
obligations to Lender pursuant to the terms of his Subordination Agreement.

                        John A. Martell           

-7-